                                    The Law Offices Of

                  J o s e p h A. B o n d y

Joseph A. Bondy                                                   1776 Broadway
                                                                  Suite 2000
Stephanie R. Schuman                                              New York NY 10019
(Of Counsel)                                                      Tel 212.219.3572

                                                                  josephbondy@mac.com

                                                           July 12, 2021

Hon. Lorna G. Schofield                Application Granted. The Clerk of the Court is directed to
United States District Judge           terminate the letter motion at docket number 512.
Southern District of New York
Thurgood Marshall U.S. Courthouse      Dated: July 12, 2021
40 Foley Square, Courtroom 1106        New York, New York
New York, N.Y. 10007

       Re:    United States v. Sharma, et. al, 18-cr-340 (LGS)

Dear Judge Schofield,

        I write to request modification of the terms of Defendant Raymond Trapani’s Pre-Trial
release, to allow him to travel to Boston, Massachusetts, from July 20-23, 2021.

      The Government and Pre-Trial Services Office do not oppose this request, and Mr.
Trapani shall provide a detailed itinerary to his supervising officer..

       Thank you for consideration of this application.

                                                           Respectfully submitted,

                                                           _________/S/________
                                                           Joseph A. Bondy
                                                           Counsel to Raymond Trapani




cc:    AUSAs Samson Enzer and Negar Tekeei
       USPTO Joshua Rothman
       USPTO Izlia Sanchez
USPTO Brian Manganaro
